Citation Nr: 1450867	
Decision Date: 11/17/14    Archive Date: 11/26/14

DOCKET NO.  09-17 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a compensable rating for shell fragment wound scars of the left buttock and left thigh.

2.  Entitlement to service connection for residuals of a fracture of the left foot.

REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1965 to July 1974.

He appealed to the Board of Veterans' Appeals (Board/BVA) from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In March 2013, as support for these claims, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge (VLJ) of the Board, i.e., at a Travel Board hearing.  A transcript of the hearing has been associated with the claims file, so is of record.

In a subsequent July 2013 decision and remand, in pertinent part, the Board found that new and material evidence had been submitted to reopen the claim of entitlement to service connection for residuals of a left foot fracture, but then proceeded to remand the underlying claim to the Agency of Original Jurisdiction (AOJ) for further development before reconsidering this claim on its underlying merits.  The Board also remanded the claim for a compensable rating for the shell fragment wound scars of the left buttock and left thigh.

In statements since submitted in November 2013 and July 2014, however, the Veteran and his representative indicated the appeal of these claims is being withdrawn entirely, so the Board is summarily dismissing them.  38 C.F.R. § 20.204 (2014).


FINDING OF FACT

In November 2013 and July 2014 statements, so which were received prior to promulgation of a decision by the Board, the Veteran withdrew his appeal of these claims.



CONCLUSION OF LAW

The criteria are met for withdrawal of the substantive appeal concerning these claims.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

In a written statement dated in November 2013, the Veteran indicated he was satisfied with the Board's action on his claims for his left foot and scar tissue, and his representative also indicated the appeal of these claims resultantly is being withdrawn since they want to reactivate consideration of other claims at the RO level.  The representative submitted a July 2014 statement reiterating this request for withdrawal of these claims.  According to 38 C.F.R. § 20.204(b), a withdrawal of an appeal must be in writing, must include the name of the Veteran, the applicable claim number, and a statement that the appeal is being withdrawn, and must be received by the Board prior to issuance of a decision regarding the claim being withdrawn.  The Veteran's and his representative's statements are in writing, include the Veteran's name and claim number, and clearly express his intent to withdraw his appeal of these claims.  And since the Board had not yet issued a final decision concerning these claims, the criteria are met for withdrawal of the appeal of these claims.  See id.

When a pending appeal is withdrawn, there is no longer an allegation of error of fact or law with respect to the determination that had been previously appealed.  Consequently, dismissal of the pending appeal is the appropriate disposition.  See 38 U.S.C.A. § 7105(d).

Accordingly, further action by the Board concerning these claims is unwarranted, and the appeal of these claims is dismissed.  Id.



ORDER

The claim for a compensable rating for the shell fragment wound scars of the left buttock and left thigh is dismissed.

The claim for service connection for residuals of the fracture of the left foot also is dismissed.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


